— In a proceeding to validate a petition designating Gerard J. Jarczynski and Virginia Jarczynski as candidates in the Republican Party primary election to be held on September 13, 1983, for the office of Member of the Republican County Committee, 73rd Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18,1983, which granted the application. Judgment affirmed, without costs or disbursements. Petitioner conceded that the error in designating the election district in the subscribing witness’ statement invalidated sheet number three. However, sheet number one of the petition was properly upheld, since the date on the subscribing witness’ statement contained no material “alteration”. Thus, having sufficient signatures, petitioner’s application to validate the designating petition was properly granted. Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.